                         Case 3:21-cv-00070-DCG Document 3 Filed 03/31/21 Page 1 of 3

 AO 440   (Rev. 06112)   Summons in   a Civil Action (Page 2)


 Civil Action No. EP2ICVOO7O
                                                                                                                             /.
                                                                PROOF OF SERVICE
                         (This section should not be filed with the court unless required by
                                                                                             Fed R. C1v 4)           4(1))        , /
                                                                                                               0,-
      This summons for (name of individual and title if any) Century Relief LLC dlb/a
                                                                                      CentuityJebt Rebel c/n Registered
Agent Barry Shargel was recetved by me on (date) Mar 22 2021 444 pm

                  I personally served the summons on the individual at (place)
                                                                                                                 on (date)

                 I left the summons at the individual's residence or usual place of abode
                                                                                          with (name)                                   ,a
                 person of suitable age and discretion who resides there, on (date)
                                                                                                                        and mailed a copy
                 to the individual's last known address; or
                 I served the summons on (name of individual) Emil Yashayev , who is designated by law to accept
                                                                                                                 service of
                 process on behalf of (name of organization) Century Relief, LLC d/b/a Century Debt Relief do
                                                                                                              Registered
                 Agent Barry Shargel on (date) Tue, Mar 30 2021 ; or
                 I   returned the summons unexecuted because:                                   or
                 Other:                                    or

       My fees are $                                      for travel and $                        for services, for a total of $

       I declare under penalty         of perjury that this information is true.


Date: 03/30/2021



                                                                              -
                                                                        William Sanchez
                                                                                                Server's signature


                                                                                              Printed name and title


                                                                        P0 Box     131, Lakewood, NJ 08701

                                                                                                 Server's address

Additional information regarding attempted service, etc.:
1) Unsuccessful Attempt: Mar 26, 2021, 3:05 pm EDT at 30 Montgomery St Suite 1200, Jersey City, NJ 07302
SECURITY DESK STATED THAT NO STAFF ARE ON SITE.
MOSTLY WORKING REMOTELY FROM HOME.

2) Successful Attempt: Mar 30, 2021, 1:07 pm EDT at 30 Montgomery St Suite 1200, Jersey City, NJ 07302 received by Emil
Yashayev. Age: 30+; Ethnicity: Caucasian; Gender: Male; Weight: 165+; Height: 6'4"; Hair: Black; Other: > Glasses.;
                        Case 3:21-cv-00070-DCG Document 3 Filed 03/31/21 Page 2 of 3

AO 440   (Rev. 06/12)   Summons in   a Civil Action (Page 2)


Civil Action No. EP21CVOO7O

                                                                   PROOF OF SERVICE
                        (This section should not be filed with the cou,f unless required by            Fed     K   Civ   P 4(1)331
                                                                                                                                        I,   /
         This summons for (name           of individual   and title     if   any) Emil Yashayev was received   byne on (die)4ar 22 202Y/
444pm

                 I personally served the summons on the individual at (place) 30 Montgomery St Suite 1200, Jersey City, NJ
                 07302 on (date) Tue, Mar 30 2021              ;   or
                 I left the summons at the  individual's residence or usual place of abode with (name)                                           ,a
                 person of suitable age and discretion who resides there, on (date)                                         ,and mailed a copy
                 to the individual's last known address; or
                 I served the summons on (name of individual)                                          ,who is designated by law to accept
                 service of process on behalf of (name of organization)                                         on (date)
                                                  or
                 I returned the summons unexecuted because:
         [J                                                                                           or

         []      Other: ___________________; or


         My fees are $                                    for travel and $                             for services, for a total of $

         I declare under penalty of perjury that this information is true.


                                                                                                  /
Date: 03/30/202 1



                                                                                                      Server's signature
                                                                               William Sanchez
                                                                                                   Printed name and title


                                                                               P0 Box   131, Lakewood, NJ 08701
                                                                                                      Serverc address

Additional information regarding attempted service, etc.:
1) Successful Attempt: Mar 30, 2021, 1:07 pm EDT at 30 Montgomery St Suite 1200, Jersey City, NJ 07302 received by Emil
Yashayev. Age: 30+; Ethnicity: Caucasian; Gender: Male; Weight: 165+; Height: 6'4'; Hair: Black; Other: > Glasses.
                        Case 3:21-cv-00070-DCG Document 3 Filed 03/31/21 Page 3 of 3

AO 440 (Rev.   06/12)   Summons in   a Civil Action (Page 2)


Civil Action No. EP21CVOO7O
                                                                                                                            fr,




                                                               PROOF OF SERVICE
                        (This section should not be filed with the count unless required by Fed. R.              C(v:4 (I))        /,

       This summons for (name             of individual   and title,   if   any) Barry Shargel was received by me ez(date) M         2, 2021,
444pm

                  I personally served the summons on the individual at (place)                                        on (date)


                 I left the summons at the individual's residence or usual place of abode with (name)                                           ,a
                 person of suitable age and discretion who resides there, on (date)                                          ,and mailed a copy
                 to the individual's last known address; or
                 I served the summons on (name of individual) Emil Yashayev , who is designated by law to accept service of
                 process on behalf of (name of organization) Barry Shargel on (date) Tue, Mar 30 202) ; or

       []         I returned the summons unexecuted because:                                       ;   or

                  Other: ____________________; or


       My fees are $                                      for travel and $                              for services, for a total of $ $

       I declare under penalty         of perjury that this information is true.


Date: 03/30/2021



                                                                                                       Server's signature
                                                                              William Sanchez
                                                                                                  Printed name and title


                                                                              P0 Box   131, Lakewood, NJ 08701

                                                                                                        Server's address

Additional information regarding attempted service, etc.:
I) Successful Attempt: Mar 30, 2021, 1:07 pm EDT at 30 Montgomery St Suite I 200, Jersey City, NJ 07302 received by Emil
Yashayev. Age: 30+; Ethnicity: Caucasian; Gender: Male; Weight: 165+; Height: 6'4"; Hair: Black; Other: > Glasses.;
